Citation Nr: 1045057	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  10-10 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New 
Hampshire


THE ISSUES

1.  Entitlement to service connection for squamous cell carcinoma 
of the left side of the oropharynx. 

2.  Entitlement to service connection for restrictive esophagus 
and throat.  

3.  Entitlement to service connection for an acquired psychiatric 
disorder, to include a depressive disorder. 

4.  Entitlement to service connection for hypothyroidism.  

5.  Entitlement to service connection for loss of smell. 

6.  Entitlement to service connection for loss of taste, claimed 
a lack of salvia (xerostoma).  

7.  Entitlement to service connection for scars as residuals of 
cervical spine surgery.  

8.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), claimed as restrictive bronchial tubes 
with lung complications.  

9.  Entitlement to service connection for bilateral hearing loss. 

10.  Entitlement to service connection for cataracts, claimed as 
vision problems.  


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney at 
Law


ATTORNEY FOR THE BOARD

J Fussell


INTRODUCTION

The Veteran had active service from May 1966 to May 1970. 

This matter comes before the Board of Veterans' Appeals (Board) 
from an August 2008 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manchester, New Hampshire, 
wherein the RO denied service connection for the disabilities 
listed on the title page. 

In the Veteran's February 2010 VA Form 9, Appeal to the Board, it 
was requested that he be provided an opportunity to testify at a 
Board hearing at the local RO.  A hearing was scheduled for April 
15, 2010, but by correspondence in March 2010 the Veteran's 
attorney requested that the hearing before a "Decision Review 
Officer" be rescheduled.  A report of an Informal Conference 
indicates that a telephone conference was held, apparently by a 
Decision Review Officer, on April 8, 2010, and that the attorney 
requested a videoconference.  A videoconference was scheduled for 
July 15, 2010, but the Veteran and his attorney did not appear. 


FINDINGS OF FACT

According to information on file, the appellant died in August 
2010 before the Board promulgated a final decision on his appeal 
of the RO denial of his claims for service connection for the 
disabilities listed on the title page. 


CONCLUSION OF LAW

Due to the death of the appellant, the Board does not have 
appellate jurisdiction to review his appeal.  38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board received a copy of a death certificate which shows that 
the Veteran died in August 2010.  

As a matter of law, a claim does not survive the death of the 
claimant.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 
1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho 
v. Brown, 7 Vet. App. 42, 47 (1994).  The appeal has become moot 
by virtue of the death of the appellant and must be dismissed for 
lack of jurisdiction.  38 U.S.C.A. § 7104(a); 38 C.F.R. 
§ 20.1302. 

In reaching this determination, the Board intimates no opinion as 
to the merits of this appeal or to any derivative claim(s) 
brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 
(2010).  









ORDER

The appeal is dismissed.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


